Citation Nr: 0105461	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for postoperative residuals 
of giant-cell tumor of the bone, proximal one-third of left 
tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to March 
1995.

This appeal arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


REMAND

The veteran essentially contends that his inservice left 
tibia symptoms and pathology represented early stage giant-
cell tumor of the bone, of the proximal one-third of his left 
tibia.

The veteran was diagnosed with Osgood-Schlatter disease 
during his active duty service.  Subsequently, in October 
1998, the veteran was diagnosed with giant-cell tumor of the 
bone, of the proximal one-third of his left tibia, and, in 
November 1998, underwent a curettage of the giant-cell tumor 
and reconstruction of the cavity and fixation of a steel 
plate to the left tibia.

A medical opinion, after a chart review of the veteran's 
case, was obtained from a VA physician in January 1999.  That 
opinion confirmed the existence of the giant-cell tumor of 
the left tibia, concluded that the tumor was not the 
consequence of a left knee injury and was not connected to 
Osgood-Schlatter disease, and indicated that the veteran 
never had Osgood-Schlatter disease.  The opinion, however, 
did not address the veteran's inservice symptoms and whether 
those symptoms were early stage giant-cell tumor of the bone, 
whether that disease preexisted the veteran's active duty 
service, and, if so, whether or not the inservice symptoms 
represented a permanent worsening of the disease or were the 
natural progress of the disease.

The veteran's representative, in his July 2000 Appellant's 
Brief, requested an opinion from the Armed Forces Institute 
of Pathology (AFIP).  The Board believes such an opinion is 
necessary to obtain specific answers to the questions posed 
above.  When, during the course of review, it is determined 
that further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(2000).  38 C.F.R. § 20.901(b) provides that the Board may 
refer pathologic material to the AFIP and request an opinion 
based on that material.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses (if 
necessary) of all health care providers 
who have treated (including 
rehabilitation) his residuals of giant-
cell tumor of the bone, proximal one-
third of left tibia, since November 1998.  
All identified records should be obtained 
and associated with the claims file.

2.  The RO should also obtain the 
specimens noted on the November 11, 1998 
pathology report from Saint Joseph 
Hospital at Creighton University Medical 
Center, which are noted thereon to be 
specimen number S98-9157 (and 88305-GC 
and 88331-GC).  The RO should then return 
these specimens, and the veteran's claims 
file, along with any new evidence 
obtained, to the Board so that they may 
be sent to the AFIP for analysis and to 
obtain the opinions noted above.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


